
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6016
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 20, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  provide for investigative leave requirements with respect to Senior Executive
		  Service employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Employee Accountability
			 Act.
		2.Suspension for 14
			 days or less for senior executive service employeesParagraph (1) of
			 section
			 7501 of title 5, United States Code, is amended to read as
			 follows:
			
				(1)employee means—
					(A)an individual in
				the competitive service who is not serving a probationary or trial period under
				an initial appointment or who has completed 1 year of current continuous
				employment in the same or similar positions under other than a temporary
				appointment limited to 1 year or less; or
					(B)a career appointee
				in the Senior Executive Service who—
						(i)has completed the
				probationary period prescribed under section 3393(d); or
						(ii)was covered by
				the provisions of subchapter II of this chapter immediately before appointment
				to the Senior Executive
				Service;
						.
		3.Investigative
			 leave for Senior Executive Service employees
			(a)In
			 generalChapter
			 75 of title 5, United States Code, is amended by adding at the
			 end the following:
				
					VIInvestigative
				leave for Senior Executive Service employees
						7551.DefinitionsFor the purposes of this subchapter—
							(1)employee
				has the meaning given such term in section 7541; and
							(2)investigative leave means a
				temporary absence without duty for disciplinary reasons, of a period not
				greater than 90 days.
							7552.Actions
				coveredThis subchapter
				applies to investigative leave.
						7553.Cause and
				procedure
							(a)(1)Under regulations prescribed by the Office
				of Personnel Management, an agency may place an employee on investigative
				leave, without loss of pay and without charge to annual or sick leave, only for
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
								(2)If an agency determines that such
				employee’s conduct is serious or flagrant, the agency may place such employee
				on investigative leave under this subchapter without pay.
								(b)(1)At the end of each 45-day period during a
				period of investigative leave implemented under this section, the relevant
				agency shall review the investigation into the employee with respect to the
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
								(2)Not later than 5 business days after
				the end of each such 45-day period, the agency shall submit a report describing
				such review to the Committee on Oversight and Government Reform of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate.
								(3)At the end of a period of
				investigative leave implemented under this section, the agency shall—
									(A)remove an employee placed on
				investigative leave under this section;
									(B)suspend such employee without pay;
				or
									(C)reinstate or restore such employee to
				duty.
									(4)The agency may extend the period of
				investigative leave with respect to an action under this subchapter for an
				additional period not to exceed 90 days.
								(c)An employee against whom an action covered
				by this subchapter is proposed is entitled to, before being placed on
				investigative leave under this section—
								(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
									(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
									(B)the agency determines that the employee’s
				conduct with respect to which an action covered by this subchapter is proposed
				is serious or flagrant as prescribed in regulation by the Office of Personnel
				Management;
									(2)a reasonable time, but not less than 7
				days, to answer orally and in writing and to furnish affidavits and other
				documentary evidence in support of the answer;
								(3)be represented by an attorney or other
				representative; and
								(4)a written decision and specific reasons
				therefor at the earliest practicable date.
								(d)An agency may provide, by regulation, for a
				hearing which may be in lieu of or in addition to the opportunity to answer
				provided under subsection (c)(2).
							(e)An employee
				against whom an action is taken under this section is entitled to appeal to the
				Merit Systems Protection Board under section 7701.
							(f)Copies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s
				request.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter
			 75 of title 5, United States Code, is amended by adding after
			 the item relating to section 7543 the following:
				
					
						Subchapter VI—Investigative leave for
				Senior Executive Service Employees
						7551. Definitions.
						7552. Actions covered.
						7553. Cause and procedure.
				
					
					.
			4.Suspension of Senior
			 Executive Service employeesSection 7543 of
			 title 5, United States Code, is amended—
			(1)in subsection (a), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
			(2)in subsection (b),
			 by amending paragraph (1) to read as follows:
				
					(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
						(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
						(B)the agency determines that the employee’s
				conduct with respect to which an action covered by this subchapter is proposed
				is serious or flagrant as prescribed in regulation by the Office of Personnel
				Management;
						.
			5.Misappropriation
			 of funds amendments
			(a)Reinstatement in
			 the Senior Executive ServiceSection 3593 of title 5, United
			 States Code, is amended—
				(1)in subsection (a)(2), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
				(2)in subsection (b),
			 by striking or malfeasance and inserting malfeasance, or
			 misappropriation of funds.
				(b)Placement in
			 other personnel systemsSection 3594(a) of title 5, United
			 States Code, is amended by striking or malfeasance and inserting
			 malfeasance, or misappropriation of funds.
			
	
		
			Passed the House of
			 Representatives December 19, 2012.
			Karen L. Haas,
			Clerk
		
	
